Citation Nr: 1100671	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  09-11 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to an increased disability rating for service-
connected diabetes mellitus, type II, with early nephropathy and 
neuropathy, currently rated as 20 percent disabling.

2.  Entitlement to service connection for an antiplatelet 
condition (swollen legs).

3.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from July 1965 to May 1969.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a June 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which continued the rating of the Veteran's type II 
diabetes mellitus with early nephropathy and neuropathy at 20 
percent disabling.  The case has since been transferred to the RO 
in Buffalo, New York.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran is service-connected for diabetes mellitus, type II, 
with early nephropathy and neuropathy, evaluated as 20 percent 
disabling.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is necessary 
to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2010).  See also Robinette v. 
Brown, 8 Vet. App. 69, 76 (1995).  When VA undertakes to provide 
an examination or obtain an opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).

The present level of disability is of primary concern when 
entitlement to compensation has already been established and an 
increase in the disability rating is at issue.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  VA's duty to assist includes 
providing a new medical examination when a Veteran asserts or 
provides evidence that a disability has worsened and the 
available evidence is too old for an adequate evaluation of the 
current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(finding that the Board should have ordered a contemporaneous 
examination of the veteran because a 23-month old exam was too 
remote in time to adequately support the decision in an appeal 
for an increased rating).

In the instant case, the Veteran was last afforded a 
comprehensive VA examination for addressing his diabetes in April 
2008, or approximately two years and eight months ago.  While the 
Veteran was afforded a subsequent VA examination in July 2009, 
this later examination was limited to the Veteran's peripheral 
neuropathy of the lower extremities.  

The Veteran's representative, in its November 2010 Informal 
Hearing Presentation (IHP), contends that the symptoms associated 
with the Veteran's diabetes mellitus, type II, with early 
nephropathy and neuropathy have worsened since the time of that 
examination.  In the IHP, the Veteran's representative contends 
also that the Veteran suffers from complications from diabetes 
mellitus, type II, including peripheral neuropathy of the upper 
extremities, nephropathy, urinary frequency and nocturia, and 
hypertension.

In light of the assertion that the Veteran's symptoms have 
worsened since the April 2008 and July 2009 examinations, the 
Board finds that the examination report is not an adequate basis 
upon which to adjudicate the claim.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007).  Given the necessity of ascertaining the 
Veteran's present level of disability, a contemporaneous 
examination of the Veteran's diabetes mellitus disability and 
associated complications is necessary to accurately assess the 
current severity of his disability.

The Board also notes that in March 2010 the Veteran timely 
disagreed with a May 2009 rating decision that denied service 
connection for the Veteran's antiplatelet condition (swollen 
legs) and erectile dysfunction.  See 38 C.F.R. §§ 20.201, 20.302 
(2010).  Accordingly, these claims must be remanded to allow the 
RO to provide the Veteran with a Statement of the Case (SOC) 
regarding the issues of entitlement to service connection for an 
antiplatelet condition (swollen legs) and erectile dysfunction.  
See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. 
Prec. 16- 92).  These issues will be returned to the Board after 
issuance of the SOC only if they are perfected by the Veteran's 
filing of a timely substantive appeal.  See Smallwood v. Brown, 
10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should afford the Veteran with 
an examination to determine the current 
severity of the Veteran's diabetes mellitus, 
type II, and any associated manifestations 
such as nephropathy and/or neuropathy.  

The claims folder and a copy of this Remand 
must be made available to the examiner(s) who 
should indicate on the examination report 
that the folder was reviewed in conjunction 
with the examination.  

The examiner(s) should specifically:

a)  address whether the Veteran's diabetes 
mellitus requires insulin, restricted 
diet, and the regulation of occupational 
and recreational activities; 

b)  note whether the Veteran experiences 
episodes of ketoacidosis or hypoglycemic 
reactions.  If so, the examiner should 
note the number of hospitalizations per 
year or number of visits to a diabetic 
care provider required as a result of such 
episodes.

c)  indicate whether the Veteran's 
diabetes mellitus requires more than one 
daily injection of insulin or involves the 
progressive loss of weight and strength.

The examiner should also evaluate and discuss 
the severity of all complications of diabetes 
mellitus, type II, that the Veteran 
experiences, to include, but not limited to, 
peripheral neuropathy, nephropathy, urinary 
frequency and nocturia, and hypertension.

With respect to neurological manifestations, 
the examiner should:

a) indicate whether the Veteran's symptoms 
are consistent with complete paralysis of 
any or all extremities.  If so, the 
examiner should identify, with 
specificity, the nerve(s) involved; and 

b)  indicate whether the Veteran's 
symptoms are consistent with incomplete 
paralysis or any or all extremities.  If 
so, the examiner should identify, with 
specificity, the nerve(s) involved and 
whether symptoms are mild, moderate, or 
severe in nature.   

With respect to genitourinary manifestations, 
the examiner should:  

a)  indicate whether the Veteran's 
diabetes mellitus necessitates the use of 
absorbent materials.  If so, the examiner 
should comment on the frequency of daily 
use of such material;  

b)  indicate whether the Veteran's 
diabetes mellitus results in urinary 
frequency.  If so, the examiner should 
comment on the daytime voiding interval as 
well as the frequency of nighttime 
voiding;

c)  indicate whether the Veteran's 
diabetes mellitus is manifested by urinary 
retention requiring intermittent or 
continuous catheterization;

d)  indicate whether the Veteran's 
diabetes mellitus is manifested by marked 
obstructive symptomatology (hesitancy, 
slow or weak stream, decreased force of 
stream) with any one or combination of the 
following: (1) post void residuals greater 
than 150 cc; (2) uroflowmetry; markedly 
diminished peak flow rate (less than 10 
cc/sec); (3) recurrent urinary tract 
infections secondary to obstruction; 
and/or (4) stricture disease requiring 
periodic dilation every 2 to 3 months;

e) urinary tract infection requiring long 
term drug therapy, 1 to 2 hospitalization 
per year, and/or requiring intermittent 
intensive management; and

f)  urinary tract infection with recurrent 
symptomatic infection requiring 
drainage/frequent hospitalization (greater 
than 2 times per year); and/or requiring 
continuous intensive management.  

2.  The RO/AMC must notify the Veteran that 
it is his responsibility to report for any VA 
examination scheduled, and to cooperate in 
the development of the claim, particularly in 
light of the Veteran's cancellation of his 
nerve conduction study in July 2009, which 
rendered the VA clinician unable to evaluate 
the Veteran's peripheral neuropathy.

The consequences for failure to report for a 
VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2010).  If the Veteran does not report 
for any scheduled examination, documentation 
must be obtained that demonstrates that 
notice scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of all 
documentation notifying the Veteran of any 
scheduled VA examination must be placed in 
the Veteran's claims file.

3.  Then, after ensuring any other necessary 
development has been completed, the RO/AMC 
should readjudicate the Veteran's claim for 
an increased rating for his diabetes mellitus 
disability.  The RO/AMC should additionally 
determine whether separate ratings are 
appropriate for the complications that the 
Veteran experiences as a result of his 
diabetes mellitus disability.  If action 
remains adverse to the Veteran, provide him 
and his representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the claim for an increased rating 
for diabetes mellitus should be returned to 
the Board.

4.  The RO/AMC should provide the Veteran 
with an SOC addressing the denial of service 
connection for the Veteran's claimed 
antiplatelet condition (swollen legs) and 
erectile dysfunction.  The Veteran should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of these issues to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
20.302(b) (2010).  If a timely substantive 
appeal is not filed, the claim should not be 
certified to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

